Allen C.P. No. CR20020011. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Allen County. Upon consideration of appellant’s motion to correct and supplement the record,
IT IS ORDERED by the court that the motion to correct and supplement the record be, and hereby is, granted.
IT IS FURTHER ORDERED that the court reporter properly certify the transcript of proceedings held April 22, 2002, pursuant to S.Ct.Prac.R. XIX(3)(B)(4).
IT IS FURTHER ORDERED that the Clerk of the Allen County Court of Common Pleas, within twenty days of the date of this entry, certify and transmit the following documents to the Clerk of this court: The properly certified transcript of proceedings held April 22, 2002, and all juror questionnaires used during voir dire proceedings at appellant’s trial.